 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSt. Luke's Hospital and Engineers & Scientists ofCalifornia, Petitioner. Case 20-RC-14283January 9, 1978DECISION ON REVIEW AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn August 12, 1977, the Acting Regional Directorfor Region 20 issued his Decision and Direction ofElection in the above-entitled proceeding, in whichhe found appropriate a unit limited to all unrepre-sented technical employees employed by the Em-ployer at its San Francisco, California, facility.Thereafter, in accordance with the National LaborRelations Board Rules and Regulations, Series 8, asamended, the Employer filed a timely request forreview, contending, inter alia, that such single-em-ployer unit is inappropriate as its unrepresentedtechnicals are residual to an established multiem-ployer unit which includes other of its technicals.By telegraphic order dated September 7, 1977, theNational Labor Relations Board granted the requestfor review as to the unit finding, denied review in allother respects, and stayed the election pendingdecision on review.' Thereafter, the Board received abrief on review from the Employer and amici curiaebriefs from the Associated Hospitals of San Francis-co and the East Bay; Alexian Brothers Hospital ofSan Jose, Inc.; and The American Hospital Associa-tion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thisproceeding, including all briefs submitted herein,2with respect to the issues under review and finds thatno question affecting commerce exists concerning therepresentation of the unrepresented technical em-ployees of the Employer within the meaning ofSection 9(c)(1) and Section 2(6) and (7) of the Act forthe following reasons:The Employer is a nonprofit, short-term, acute-care hospital in San Francisco, California. SinceMember Murphy dissented.2 No briefs were filed by either labor organization.3 Hospital and Institutional Workers Union, Local 250. SEIU, AFL-CIo.I Senior Licensed Vocational Nurse, Licensed Vocational Nurse, Obstet-ncal Technician. Surgical Technician. Orthopedic Technician, and Psychiat-nc Technician. The record does not show whether the Employer hasemployees in all these classifications or the number of its contractualtechnical employees.I X-ray technician, respiratory therapy technician. histology technician,cytology technician, physical therapy technician, and pharmacy technician.The parties stipulated to the technical status of the first four classifications234 NLRB No. 16August 1960, it has been a member of the AffiliatedHospitals of San Francisco (herein called the Affilia-tion), which represents a multiemployer group ofeight hospitals in the San Francisco Bay area in "theformulation of standards respecting wages and con-ditions of employment, the negotiation of collectivebargaining labor contracts, the interpretation of suchcontracts, and the adjustment of labor disputes." TheEmployer employs approximately 800 employees,most of whom are represented by unions other thanthe Petitioner under one of five multiemployeraffiliation contracts. Since 1941, the Intervenor3hasrepresented service, maintenance, and some techni-cal employees of affiliation members. The 1977-79contract covers approximately 2,000 to 2,200 em-ployees, including 575 employees in 5 technicalclassifications at the member hospitals.4The Petitioner sought a unit of all-some 11-radiologic technologists (X-ray technicians) em-ployed by the Employer. The Acting RegionalDirector enlarged upon this request to find appropri-ate a unit of all the Employer's unrepresentedtechnical employees, some 37 employees in 6 techni-cal classifications.5He did so because "[t]he Boardhas not ...found appropriate any fragment of atechnical unit or any unit consisting of less than allunrepresented technical employees of a hospital-em-ployer."In finding appropriate, contrary to the Employer, aunit limited to the unrepresented technicals at theEmployer's hospital, the Acting Regional Directorstated that "[t]he fact that there is a history ofmultiemployer bargaining for other employees, as inthe instant case, does not preclude the establishmentof an appropriate single-employer unit of unrepre-sented employees in a different category." However,we disagree with his application of this principle tothe facts of this case.6On the contrary, we agree withthe Employer and the amici curiae that this case iscontrolled by the holding in The Los Angeles StatlerHilton Hotel,7which was restated in Pacific Drive-InTheatres Corp.,8as follows:An established bargaining history on a multi-employer basis will determine the scope requiredfor a unit of previously unrepresented employeesif those employees are in excluded fringe classifi-and were in agreement that the EKG technician, EEG technician, anddarkroom technician are not technicals.6 We regard Macy's San Francisco and Selignan & Latz, Inc., jointly, 120NLRB 69 (1958), cited by the Acting Regional Director, as clearlydistinguishable on its facts. In that case, the Board found that beauty salonemployees of a lessee constituted a different category from department storeemployees of the lessor and were a separate appropriate unit, despite amultiemployer contract covering department store employees, excludingsalon employees.7 129 NLRB 1349, 1351-52(1961).s 167NLRB661 (1967).130 ST. LUKE'S HOSPITALcations which otherwise lack homogeneity, cohe-siveness, or separate identity, and are merelyresidual to the main body of employees in theestablished unit.The unrepresented technical employees herein donot, contrary to the Acting Regional Director'sfinding, constitute a "different category" from theEmployer's represented technical employees. Nor dothey constitute a homogeneous, separately identifi-able group with internal cohesiveness, within themeaning of Los Angeles Statler. Thus, they work indifferent units which are physically separated fromeach other, are variously supervised, and have thesame terms and conditions of employment as othernoncontractual employees of the hospital. They haveno greater community of interest with one anotherthan they have with the Employer's representedtechnical employees or with their counterparts em-ployed by other members of the affiliation andsimilarly unrepresented. Under these circumstances,the unrepresented technical employees herein areresidual to the multiemployer unit which includes therepresented technical employees. An appropriateresidual unit of such employees must be coextensivein scope with the multiemployer unit and not merelycoextensive with the particular employer's operationsand thus only a segment of the residual unit.Accordingly, we shall dismiss the petition.ORDERIt is hereby ordered that the petition be, and ithereby is, dismissed.131